Exhibit 10.13

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”), is made as of the 18th
day of December, 2013, by and among IIT ACQUISITIONS LLC, a Delaware limited
liability company (“Assignor”), on the one hand, and IPT WEST VALLEY DC LLC, a
Delaware limited liability company (“Assignee”), on the other hand.

W I T N E S S E T H:

WHEREAS, Assignor has entered into that certain Purchase and Sale Agreement
dated as of August 5, 2013, with WEST VALLEY DISTRIBUTION ASSOCIATES-I, LP, a
Washington limited partnership (“Seller”) (as previously amended, the
“Agreement”).

WHEREAS, Assignor desires to assign and Assignee desires to assume all of
Assignor’s right, title and interest under the Agreement and all related
documents and instruments entered into between Assignor and Seller
(collectively, the “Purchase Documentation”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1. Assignment of Agreement. Assignor does hereby assign, transfer, set over and
deliver unto Assignee all of Assignor’s right, title and interest under the
Purchase Documentation, including without limitation, the Deposit (as defined in
the Agreement), and Assignee hereby accepts such assignment.

2. Assumption of Obligations. By acceptance of this Assignment, Assignee hereby
assumes and agrees to perform and to be bound by all of the terms, covenants,
conditions and obligations imposed upon or assumed by Assignor under the
Purchase Documentation.

3. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the successors, assigns, personal representatives, heirs and
legatees of the respective parties hereto.

4. Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which, taken together,
shall constitute one in the same Assignment. This Assignment may be delivered by
one or more parties by facsimile or similar electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of the date first written above.

“Assignor”

 

IIT ACQUISITIONS LLC, a Delaware limited liability company By:   IIT Real Estate
Holdco LLC,   a Delaware limited liability company,   its sole member   By:  
Industrial Income Operating Partnership LP,     a Delaware limited partnership,
    its sole member     By:   Industrial Income Trust Inc.,       a Maryland
corporation,       its general partner       By:  

/s/ Thomas G. McGonagle

      Name:  

Thomas G. McGonagle

      Title:  

CFO

“Assignee” IPT WEST VALLEY DC LLC, a Delaware limited liability company By:  
IPT Real Estate Holdco LLC,   a Delaware limited liability company,   its sole
member   By:   Industrial Property Operating Partnership LP,     a Delaware
limited partnership,     its sole member     By:   Industrial Property Trust
Inc.,       a Maryland corporation,       its general partner       By:  

/s/ Thomas G. McGonagle

      Name:  

Thomas G. McGonagle

      Title:  

CFO